Exhibit 10.2
 
PARTIAL RELEASE OF COLLATERAL
 
This Partial Release of Collateral (this “Release”) is made as of June 21, 2009
among Alpha Capital Anstalt (“Alpha”), Whalehaven Capital Fund, Ltd.
(“Whalehaven”) (Alpha and Whalehaven collectively referred to as the
“Subscribers”) and One Voice Technologies, Inc. (the “Company”).  Capitalized
terms used herein shall have the meanings assigned to such terms in the Security
Agreement (defined below).
 
1. Reference is hereby made to the Security Agreement dated as of February 16,
2006, (the “Security Agreement”) among the Subscribers and the Company, creating
a security interest in certain assets of the Company to secure payment of
Company’s obligations under certain notes issued by the Company to the
Subscribers.  The Subscribers’ security interest under the Security Agreement
applies to all of the Company’s assets, including any and all proceeds generated
by the assets.
 
2. The Company desires to enforce its intellectual property rights regarding the
assets listed on Schedule 1 hereto (the “IP Assets”).  The Company intends to
retain counsel (the “Attorney”) to review the IP Assets and, if appropriate,
commence litigation against any party infringing on the Company’s intellectual
property rights in the IP Assets (the “Enforcement Actions”).
 
3. The Company and Subscribers hereby agree that if the Enforcement Actions are
successful and the Company receives payment in connection therewith such
proceeds shall be distributed in the following order:
 
a.  
First, any proceeds shall be used to satisfy all obligations under any notes
issued by the Company to the Subscribers (the “Notes”);

 
b.  
After, all amounts due under the Notes have been indefeasibly paid, any
remaining proceeds shall be used to pay any accrued past due salary the Company
owes to its employees, as described on Schedule 2 hereto;

 
c.  
Thereafter, any remaining proceeds shall be distributed 50% to the Company 25%
to Alpha and 25% to Whalehaven.

 
4. The Subscribers agree that so long as no Event of Default under the Notes
related to non-delivery of shares upon the, conversion of notes or exercise of
warrants, non-delivery of replacement notes or replacement warrants bankruptcy,
judgments, or non-payment of debts occurs and provided no claims are made
against the Company that would affect the Subscribers’ rights to the Company’s
assets the Subscribers will not accelerate the maturity date of the Notes.
 
5. Upon the Attorney’s execution of the Acknowledgment and Undertaking, below
the Subscribers release and discharge any and all lien, right, title, or
interest that they have in or upon the IP Assets for the limited purpose of
prosecuting the Enforcement Actions.
 
6. Entire Agreement; Amendments.  The Agreement contains the entire
understanding of the parties with respect to the subject matter hereof and
supersedes all prior agreements and understandings, oral or written, with
respect to such matters, which the parties acknowledge have been merged into
such documents, exhibits and schedules.
 
 
 
 

--------------------------------------------------------------------------------

 
 
7. Amendments; Waivers.  No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by the
Seller and the Purchasers or, in the case of a waiver, by the party against whom
enforcement of any such waiver is sought.  No waiver of any default with respect
to any provision, condition or requirement of this Agreement shall be deemed to
be a continuing waiver in the future or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right accruing to it thereafter.
 
8. Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns.  The
Seller may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchasers.
 
9. No Third-Party Beneficiaries.  This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
10. Governing Law.  All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof.  Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in New York County, New York for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein, and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper.  Each party hereby irrevocably waives personal service
of process and consents to process being served in any such suit, action or
proceeding by mailing a copy thereof via registered or certified mail or
overnight delivery (with evidence of delivery).  Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party irrevocably waives, to the fullest extent permitted by
applicable law, any and all right to trial by jury in any legal proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby.  If either party shall commence an action or proceeding to enforce any
provisions of the documents contemplated herein, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.
 
11. Execution.  This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.
 
12. Severability.  In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affecting or impaired thereby and the parties will attempt to
agree upon a valid and enforceable provision which shall be a reasonable
substitute therefore, and upon so agreeing, shall incorporate such substitute
provision in this Agreement.
 
 
[REST OF THIS PAGE LEFT INTENTIONALLY BLANK]
 
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned have caused this Release to be executed by
their duly authorized officers as of the date first above written.
 


ONE VOICE TECHNOLOGIES, INC.


___________________________________
By: Dean Weber
Its: CEO


ALPHA CAPITAL ANSTALT
 
WHALEHAVEN CAPITAL FUND, LTD.
         
___________________________
 
____________________________________
 
By: Konrad Ackerman
 
By: Brian Mazzella
 
Its: Director
 
Its: CFO
 


 


 
ACKNOWLEDGEMENT and UNDERTAKING
 


__________ (the “Attorney”) acknowledges the foregoing Partial Release of
Collateral dated June __, 2009 (the “Release”), and acknowledges the
Subscribers’ rights to any funds received by the Attorney in connection with the
Enforcement Actions.  Additionally, Attorney agrees to disburse any funds he
receives on behalf of the Company in accordance with Section 3 of the Release.


ATTORNEY


____________________________________
By:
Its:
 
 